Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

The pending claims 1-20 are presented for examination.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.

The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.


Line 1 recites “Methods, systems” is a phrase that can be implied and not clear. 
Appropriate correction is required.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/20/2021 has been considered by the examiner.  Please see attached PTO-1449.

Claim Objections
Claim 15 is objected to because of the following informalities:  
Claim 15 recites “A system, comprising: a computing device”. However, there is no further description in the instant specification for “a computing device”. It is suggested to have “processor” instead of “a computing device”. Please referring to paragraph [0056] of the instant specification.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 8 and 15 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Novillo et al. (U.S. Pat. Pub. 2013/0104112).

Referring to claim 1, Novillo et al. teaches a computer-implemented method for time- and resource-efficient execution of data model extensions to provide runtime data objects, the method being executed by one or more processors and comprising:
receiving, by a parser, a view source file (Parser 106 may create abstract syntax trees from the tokens provided by scanner 104. After the text of source files 114 and header files 116 is tokenized, the text may need to be farther organized to allow for further compilation, see Novillo et al., Para. 25) and an extension source file (header files 116, see Novillo et al., Para. 21), the view source file defining a view on data stored in a database (Scanner 104 may be further configured to substitute tokens for their definitions in a preprocessor symbol table. The preprocessor symbol table may be a table that contains preprocessor symbols and their corresponding definitions, see Novillo et al., Para. 22. Header files 116 may be processed by scanner 104 and tokens may be created. These tokens may then be added to a database of tokens or pre-tokenized headers from header files 116, see Novillo et al., Para. 24. Header files 116 may be processed by scanner 104 and tokens may be created. These tokens may then be added to a database of tokens or pre-tokenized headers from header files 116, see Novillo et al., Para. 54), the extension source file defining an extension to the view (header files 116, see Novillo et al., Para. 21 and Para. 22, 24, 54); 
parsing, by the parser, the view source file to provide a view abstract syntax tree (AST) (At block 520, the tokenized forms on the computing device may be parsed into abstract syntax trees, see Novillo et al., Para. 55) and the extension source file to provide an extension AST (Each header file may have a corresponding abstract syntax tree, see Novillo et al., Para. 55); 
providing, by the parser, a merged AST based on the view AST and the extension AST (In method 600 the situation when two or more pre-parsed header files reference a shared header file that does not have a corresponding pre-parsed header may also be detected. In such a case, the shared header file may be processed twice during compilation, such that two or more abstract syntax trees may be created. If it is detected that such a case occurs, the abstract syntax trees may be merged together to form a single abstract syntax tree for use during compilation, see Novillo et al., Para. 62); 
generating a mixed runtime data object using the merged AST (Compiler 200 also includes a back-end component 212 responsible for converting abstract syntax trees into object files 218, see Novillo et al., Para. 47); and 
providing the mixed runtime data object for consumption by at least one runtime component (Object files 218 may contain object code, a format which may be readable by a computing device. Object files may be combined together to form an executable program through the use of a linker program. A linker is a program which combines object files together to create a single executable program or library, see Novillo et al., Para. 47).

Referring to claim 8, Novillo et al. teaches a non-transitory computer-readable storage medium (computer readable media, see Novillo et al., Para. 64) coupled to one or more processors and having instructions stored thereon which, when executed by the one or more processors, cause the one or more processors to perform operations for time- and resource-efficient execution of data model extensions to provide runtime data objects, the operations, which recites the corresponding limitations as set forth in claim 1 above; therefore, it is rejected under the same subject matter.

Referring to claim 15, Novillo et al. teaches a system, comprising: a computing device (processor, see Novillo et al., Para. 68); and a computer-readable storage device (memory, see Novillo et al., Para. 69) coupled to the computing device and having instructions stored thereon which, when executed by the computing device, cause the computing device to perform operations for time- and resource-efficient execution of data model extensions to provide runtime data objects, the operations, which recites the corresponding limitations as set forth in claim 1 above; therefore, it is rejected under the same subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Novillo et al. (U.S. Pat. Pub. 2013/0104112) in view of Wong et al. (U.S. Pat. Pub. 2018/0218031).

As to claim 2, Novillo et al. teaches the mixed runtime data object comprises at least one runtime data object entry (Object files 218 may contain object code, a format which may be readable by a computing device, see Novillo et al., Para. 47).
However, Novillo et al. does not explicitly teach a query view.
Wong et al. teaches a query view (uses the PL/pgSQLAST 685 to generate actual PL/pgSQL compliant code, see Wong et al., Para. 367).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Novillo et al., to have a query view, as taught by Wong et al., to institute performance improvements (Wong et al., Para. 379).

Claim 9 is rejected under the same rationale as stated in the claim 2 rejection.

Claim 16 is rejected under the same rationale as stated in the claim 2 rejection.

Claims 3, 5, 10, 12, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Novillo et al. (U.S. Pat. Pub. 2013/0104112) in view of Gupta et al. (U.S. Pat. Pub. 2020/0349157).

As to claim 3, Novillo et al. does not explicitly teach generating a mixed runtime data object is executed by a data dictionary of an application server.
However, Gupta et al. teaches generating a mixed runtime data object is executed by a data dictionary of an application server (translate the information contained in the abstract syntax tree into a native query for the management application or service to execute, see Gupta et al., Para. 54, management application may run on multiple different servers, see Gupta et al., Para. 47).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Novillo et al., to have generating a mixed runtime data object is executed by a data dictionary of an application server, as taught by Gupta et al., to simplify and aggregating the many different management services and management applications that may be used within a given cloud-computing facility or distributed cloud-computing facility (Gupta et al., Para. 4).

As to claim 5, Novillo et al. teaches executing an application including the at least one runtime component (Object files 218 may contain object code, a format which may be readable by a computing device. Object files may be combined together to form an executable program through the use of a linker program. A linker is a program which combines object files together to create a single executable program or library, see Novillo et al., Para. 47).
However, Novillo et al. does not explicitly teach executing an application using the merged AST and the runtime data object at an application server; and receiving, by presentation logic, a result from the application server.
Gupta et al. teaches executing an application using the merged AST and the runtime data object at an application server (translate the information contained in the abstract syntax tree into a native query for the management application or service to execute, see Gupta et al., Para. 54, management application may run on multiple different servers, see Gupta et al., Para. 47); and receiving, by presentation logic, a result from the application server (scheduling query execution by management applications and/or services and returning the results of query execution to the universal-query adapter, see Gupta et al., Para. 54).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Novillo et al., to have executing an application using the merged AST and the runtime data object at an application server; and receiving, by presentation logic, a result from the application server, as taught by Gupta et al., to simplify and aggregating the many different management services and management applications that may be used within a given cloud-computing facility or distributed cloud-computing facility (Gupta et al., Para. 4).

Claim 10 is rejected under the same rationale as stated in the claim 3 rejection.

Claim 12 is rejected under the same rationale as stated in the claim 5 rejection.

Claim 17 is rejected under the same rationale as stated in the claim 3 rejection.

Claim 19 is rejected under the same rationale as stated in the claim 5 rejection.

Claims 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Novillo et al. (U.S. Pat. Pub. 2013/0104112) in view of Agarwal et al. (U.S. Pat. No. 10,915,304).

As to claim 4, Novillo et al. does not explicitly teach storing the merged AST and the mixed runtime data object in a database system.
However, Agarwal et al. teaches storing the merged AST and the mixed runtime data object in a database system (At operation 140, the AST node data is stored in a relational database structure in relational database memory 150, see Agarwal et al., Col. 4, lines 56-58. Bindings data is generated using the source code and AST node data at operation 170. At operation 180, the bindings data is stored in the relational database memory 150, see Agarwal et al., Col. 4, lines 61-64).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Novillo et al., to have storing the merged AST and the mixed runtime data object in a database system, as taught by Agarwal et al., to have the performance of the computer system is also enhanced (Agarwal et al., Col. 3, lines 5-6).

Claim 11 is rejected under the same rationale as stated in the claim 4 rejection.

Claim 18 is rejected under the same rationale as stated in the claim 4 rejection.

Claims 6, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Novillo et al. (U.S. Pat. Pub. 2013/0104112) in view of Parkes et al. (U.S. Pat. Pub. 2012/0192151).

As to claim 6, Novillo et al. does not explicitly teach merging, by the parser, the extension AST into the view AST to provide the merged AST.
Parkes et al. teaches merging, by the parser, the extension AST into the view AST to provide the merged AST (allow the parser to merge two or more different code constructs which appear on separate but adjacent lines so they are placed within a single Design-Code Representation object, see Parkes et al., Para. 345. In addition to teaching of Novillo et al. on merging AST).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Novillo et al., to have merging, by the parser, the extension AST into the view AST to provide the merged AST, as taught by Parkes et al., to improve the ease with which persisted type information can be distributed as a self contained set (Parkes et al., Para. 251).

Claim 13 is rejected under the same rationale as stated in the claim 6 rejection.

Claim 20 is rejected under the same rationale as stated in the claim 6 rejection.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Novillo et al. (U.S. Pat. Pub. 2013/0104112) in view of Parkes et al. (U.S. Pat. Pub. 2012/0192151) as applied to claims 6, 13 and 20 above, and in further view of Yoshida et al. (U.S. Pat. Pub. 2019/0278572).

As to claim7, Novillo et al. as modified does not explicitly teach
identifying a node on the view AST syntactically based on the extension AST; and merging the extension AST into the view AST the through the identified node to derive the merged AST.
Yoshida et al. teaches identifying a node on the view AST syntactically based on the extension AST; and merging the extension AST into the view AST the through the identified node to derive the merged AST (the leaf node 109C and the leaf node 109G represent the same construct in their respective source codes. The leaf node 1091 may be connected to all of the nodes to which the leaf node 109C and the leaf node 109G were connected. Thus, the leaf node 1091 may be connected to the branch node 106B and the root node 103C. Additionally or alternatively, because the branch node 106B may be merged with the root node 103C to form the branch node 106D, the leaf node 1091 may be connected to the branch node 106D, see Yoshida et al., Para. 50).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Novillo et al. as modified, to have identifying a node on the view AST syntactically based on the extension AST; and merging the extension AST into the view AST the through the identified node to derive the merged AST, as taught by Yoshida et al., to allow for performing different types of analyses of the particular software program (Yoshida et al., Para. 23).

Claim 14 is rejected under the same rationale as stated in the claim 7 rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAU SHYA MENG whose telephone number is (571)270-1634. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAU SHYA MENG/Primary Examiner, Art Unit 2168